Title: To George Washington from Richard Peters, 26 January 1797
From: Peters, Richard
To: Washington, George


                        
                            Dear Sir 
                            Jany 26 1797
                        
                        I have endeavoured to find out the Prices of Land at & near
                            Philadelphia & from thence to Lancaster on & near the Route to that Place.
                            But these Prices are so various that I am not able to fix on any Average. £100 ⅌ Acre is
                            offered for Land on the West Side of Schuylkill near the Bridge—Near £60 this Currency were
                            given last Year for Land a Mile further West—I would not take this Sum for my Plantation—10
                            Miles further, Land has sold for £15—& further still for £20. In the Valley Midway between
                            Philada & Lancaster, a good Plantation was bought for £12 ⅌ Acre, & as far
                            as £25 has been given there. Near Lancaster, Land has been sold for £40 ⅌ Acre, &
                            in general £15 to £25—Off the Road & in poor Soils
                            £4.10—£7.10—So that is depends on Situation, Neighborhood,
                            Improvements; & I believe not a little on Fancy, as there is no decided annual
                            Revenue, Rent, or other fixed Diagram, by which to calculate the Capital, which ought to be
                            Invested in the Purchase of my Farm. Times of Payment & the Quantum of Cash on Hand,
                            & whether the Instalments are paid with or without Interest, have Their Operations
                            on Prices.
                        I send you a few more of the Enquiries on Plaister. When you please to desire
                            Sr J. St Clair’s Papers they shall be sent. I am with much Esteem & Respect your
                            obed. Servt
                        
                            Richard Peters
                            
                        
                    